UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7390


RICKY B. CAMPBELL,

                Plaintiff – Appellant,

FEDERAL BUREAU OF INVESTIGATION, Beckley, West Virginia,

                Party-in-Interest - Appellee,

          v.

BECKLEY POLICE DEPARTMENT; BILLY COLE, Former Chief of
Police,   340  Prince   Street,  Beckley,  WV   25801;  GANT
MONTGOMERY, Beckley Police Officer; REGINALD BAILEY, Beckley
Police Officer; WILLIAM REYNOLDS, Beckley Police Officer;
THE CITY OF BECKLEY, WEST VIRGINIA; EMMETT S. PUGH, Mayor of
Beckley, WV; TIM SWEENY, Beckley Police Officer; STANLEY
SWEENY, Beckley Police Officer; DOE DEFENDANTS 1 THROUGH 50;
BRITNEY D. SMITH, Administratrix of the Estate of Charles
“Chuck” Smith II; A. K. MINTER, JR., Councilman; ANN W.
WORLEY, Councilwoman; STEVEN B. NICKELL, Councilman; TIM R.
BERRY; HOWARD L. MOLLOHAN, Councilman; ROBERT R. RAPPOLD; A.
LEE LEFTWICH, Councilman,

                Defendants – Appellees,

          and

CHUCK SMITH, Beckley Police Officer,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cv-00659)
Submitted:   November 16, 2009           Decided:   August 5, 2010


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Reversed and remanded by unpublished per curiam opinion.


Michael   Thane   Clifford,   Charleston,  West  Virginia,   for
Appellant.   Charles T. Miller, United States Attorney, Stephen
Michael Horn, Assistant United States Attorney, Charleston, West
Virginia; Michael Lloyd Graves, Jr., Chip E. Williams, Ashley L.
Justice, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           Ricky B. Campbell appeals the district court’s order

granting summary judgment on his claims under 42 U.S.C. § 1983

(2006).    Campbell’s      claims    arose      from   a    search    of    his    home

pursuant to a search warrant, during which officers seized large

amounts of marijuana and numerous marijuana plants.                        After the

search,   Campbell    discovered      a   radio    transmitter        left    by   the

officers under his dresser.

           Campbell    was   subsequently         prosecuted     for       possession

with intent to distribute marijuana as well as the cultivation

of   marijuana   plants,     in    violation      of   21    U.S.C.    § 841(a)(1)

(2006).   Campbell pled guilty to cultivation, and was sentenced

on July 14, 2005.      Though Campbell does not assert that any of

his conversations were intercepted by the transmitter, he seeks

damages for injuries allegedly suffered during sentencing when

one of the officers involved in the search denied placing the

transmitter in Campbell’s home. *             Campbell asserted that based on

this testimony, the sentencing court concluded he had obstructed

justice and enhanced his sentence by two and a half years after

finding   that   Campbell         falsified      his   claims    regarding         the

planting of the transmitter.          The district court granted summary

      *
       Though Campbell raised a variety of causes of action in
his Complaint, this appeal relates only to the officer’s
testimony at sentencing.



                                          3
judgment as to this claim, finding that a § 1983 action was not

the proper vehicle to challenge the impropriety of his sentence.

            Campbell        filed    a   timely     appeal,       asserting       that   the

district court erred in finding that his § 1983 claim was not

the    proper    vehicle     for     challenging       his       sentence.        Campbell

contends that he has already served his enhanced sentence, and

that     there   is    no    other       means    by    which      he    could     receive

compensation for the false testimony of one of the Defendants

during Campbell’s sentencing.                    Thus, because Campbell is not

seeking    to    set   aside    his      sentence,      but      is     instead    seeking

financial redress for the enhanced time, Campbell contends that

the district court erred in granting summary judgment on this

basis.     We agree that the district court erred and reverse the

judgment of the district court as to this issue.

            We review a district court’s order granting summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.                    See Nader v. Blair, 549

F.3d 953, 958 (4th Cir. 2008).                  Summary judgment may be granted

only when “there is no genuine issue as to any material fact and

. . . the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).               However, “[c]onclusory or speculative

allegations      do    not    suffice,      nor     does     a    mere    scintilla      of

evidence in support of his case.”                      Thompson v. Potomac Elec.

Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation

                                            4
marks and citation omitted).               Summary judgment will be granted

unless    a     reasonable      jury     could     return     a    verdict     for    the

nonmoving     party   on      the    evidence     presented.        See    Anderson    v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).                         We may affirm

a   district     court’s      judgment     on    any   ground      supported    by    the

record.       Suter v. United States, 441 F.3d 306, 310 (4th Cir.

2006).

              Generally, under the doctrine established by Heck v.

Humphrey, 512 U.S. 477 (1994), if a state prisoner’s successful

claim for damages under § 1983 “‘would necessarily imply the

invalidity of his conviction or sentence,’” such a claim is not

cognizable under § 1983 unless the prisoner can demonstrate that

his    conviction        or   sentence      has     already       been     invalidated.

Young v. Nickols, 413 F.3d 416, 418-19 (4th Cir. 2005) (quoting

Heck, 512 U.S. at 487).                 However, when a former prisoner is

challenging the validity of his past confinement, and due to his

release “would be left without any access to federal court if

his    § 1983    claim    was       barred[,]”    this   court      has    allowed    the

former prisoner’s § 1983 claim to proceed.                        Wilson v. Johnson,

535 F.3d 262, 268 (4th Cir. 2008).

              Here, the district court cites to Nelson v. Campbell,

541 U.S. 637, 643 (2004), for the premise that claims “fall[ing]

within the ‘core’ of habeas corpus . . . [are] not cognizable

when   brought     pursuant     to     § 1983.”        However,     this    holding    is

                                           5
limited in Nelson to actions filed by prisoners.                     Id.    Nelson is

silent as to the applicability of this issue to non-prisoner

litigants     challenging    the     validity       of    their    confinement,    and

under this court’s subsequent precedent in Wilson, such claims

may proceed.       See 535 F.3d at 268.                  Campbell has served his

sentence and therefore cannot bring a habeas challenge.                        Because

he would otherwise be left without access to federal court, his

§ 1983   claim     may    proceed,    and     the    district       court   committed

reversible error in finding to the contrary.                    See id.

              Accordingly, we reverse the judgment of the district

court    as   to   this   issue    and   remand          for    further    proceedings

consistent with this opinion.                We dispense with oral argument

because the facts and legal contentions are adequately expressed

in the materials before the court and argument would not aid the

decisional process.

                                                               REVERSED AND REMANDED




                                         6